Title: From Benjamin Franklin to David Hartley, 16 October 1783
From: Franklin, Benjamin
To: Hartley, David


          
            My Dear friend
            Passy Oct 16 1783
          
          I have nothing material to write to you respecting public affairs, but I cannot let Mr Adams who will see you go without a line, to enquire after your welfare, to inform you of mine, & to assure you of my constant respect and attachment.
          I think with you that our quaker article is a good one & that men will in time have sense enough to adopt it, but I fear that time is not yet come.
          What wd you think of a proposition, if I shd make it of a family compact between England France & America? America wd be as happy as the Sabine Girls, if she cd be the means of

uniting in perpetual peace her father & her husband. (What repeated follies are these repeated Wars! You do not want to conquer & govern one another, why then shd you continually be employed in injuring & destroying one another)? How many excellent things might have been done to promote the internal welfare of each Country; What Bridges roads canals & other usefull public works, & institutions tending to the common felicity might have been made and established with the Money & Men foolishly spent during the last seven centuries by our mad wars in doing one another mischief. You are near Neighbours & each have very respectable qualities. Learn to be quiet & to respect each others rights. You are all Christians. One is the most Christian King, and the other defender of the faith. Manifest the propriety of these titles by your future conduct. By this says Christ shall all men know that ye are my Disciples if ye Love one another. Seek peace and ensue it.
          Adieu yours most affectely
          
            B Franklin
            To D Hartley Esqr.
          
        